Case 2:19-cr-00028-SPC-MRM Document 70 Filed 03/01/21 Page 1 of 4 PageID 260




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-28-SPC-MRM

MICHAEL P. ELLARD


                                        ORDER1

       Before the Court is Defendant Michael P. Ellard’s Motion for

International Travel filed February 5, 2021 and Motion to Appoint Counsel

and Set a Hearing. (Doc. 65; Doc. 69). Both the Government and United States

Probation oppose defendant’s motion for travel, as outlined in the

Government’s Response in Opposition. (Doc. 68).

       On December 16, 2019, the undersigned United States District Court

Judge sentenced Michael P. Ellard to fifteen months incarceration followed by

three years of supervised release for illegally transporting wildlife, in violation

of 16 U.S.C. §§ 3372(a)(2)(A) and 3373(d)(1)(B). As part of the Judgment, the

defendant [Ellard] was also ordered to pay $56,000.00 in restitution to West

Virginia Division of Natural Resources. (Doc. 58; Doc. 62). Ellard was released

from custody in July 2020, at which time his term of supervision commenced.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cr-00028-SPC-MRM Document 70 Filed 03/01/21 Page 2 of 4 PageID 261




        Ellard is now motioning the Court requesting permission to travel

internationally for business purposes, which business is importing live animals

into the United States from foreign countries. Ellard claims this is the only

form of employment and his only source of income since 1981 and, according to

him [Ellard], allowing him to travel internationally for such purposes would

enable him to make substantial payment(s) toward the restitution balance.

        The Government objects to the defendant’s request for international

travel. Advising that importing live animals into the United States requires

the importer/individual to adhere to a number of stringent guidelines and

regulations put in place by the United States Department of Agriculture

Animal and Plant Health Inspection Services.         This application process

includes fees and costs that must be paid prior to receiving approval for such

travel and transaction; these costs are separate and apart from the expense of

international travel itself. And, as the Government points out, such costly

expenses should not take precedence over the defendant’s $56,000.00

restitution obligation.

        Ellard failed to make any payment(s) toward the restitution balance

between July 8, 2020 and January 7, 2021. (Doc. 63). The United States

Probation Office reports that Ellard has made only one payment of $200.00

toward the restitution balance since his supervision commenced on July 8,

2020.




                                      2
Case 2:19-cr-00028-SPC-MRM Document 70 Filed 03/01/21 Page 3 of 4 PageID 262




      The Defendant’s motion for travel does not address any of the

aforementioned requirements nor does it advise if he has initiated the

application process. In fact, Ellard provides no specific information as to the

relief he requests. The motion does not provide a timeframe, a departure date,

or an itinerary for travel, and contains no information as to the type of animals

Ellard seeks to import into the United States, or where he will procure the

animals.

      The Court agrees with the Government and United States Probation.

The defendant has not provided enough information or documentation to

consider the relief he seeks, and thus, the Court denies the motion without

prejudice.

      Ellard is also requesting that the Court appoint a public defender and

set a hearing on his motion for travel. (Doc. 69). Although Ellard’s motion to

travel is related to his criminal case and is filed in his criminal case, the actual

issue at hand is not a criminal matter and presents no extraordinary

circumstance that would justify the appointment of or entitle the defendant to

a public defender in this matter.

      Accordingly, it is now

      ORDERED:

      1. Defendant Michael P. Ellard’s Motion for Miscellaneous Relief

           (International Travel) (Doc. 65) is DENIED without prejudice.




                                         3
Case 2:19-cr-00028-SPC-MRM Document 70 Filed 03/01/21 Page 4 of 4 PageID 263




         The defendant may file an amended motion providing additional

         information for the Court’s consideration.

      2. Defendant Michael P. Ellard’s motion requesting a Public Defender

         be appointed to represent him and that a hearing be set on his motion

         to travel (Doc. 69) is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on March 1, 2021.




Copies: Parties of Record




                                      4
